Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-16-00585-CV

                                           IN RE Rene SAENZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: September 21, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 14, 2016, Relator filed a petition for writ of mandamus. The court has

considered Relator’s petition for writ of mandamus and is of the opinion that Relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 11-10-16006-CV, styled Ramon Saenz, Javier Saenz and Alvarado Hinojosa
v. Rene Saenz, Defendant, Carlos Saenz and Mae Saenz, Intervenors, pending in the 79th Judicial District Court,
Brooks County, Texas, the Honorable Richard C. Terrell presiding.